DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, drawn to a method of repairing a used battery pack from an electric vehicle, classified in B60L58/10 (Methods or circuit arrangements for monitoring or controlling batteries or fuel cells, specially adapted for electric vehicles, for monitoring or controlling batteries), B60L58/18 (responding to battery ageing, e.g. to the number of charging cycles or the state of health), H01M10/42 (Methods or arrangements for servicing or maintenance of secondary cells or secondary half-cells), and H01M10/54 (reclaiming serviceable parts of waste accumulators).
II. Claims 23-38, drawn to an apparatus for use in refurbishing a used battery pack from the electric vehicle, classified in G01R31/382 (arrangements for monitoring battery or accumulator variables, e.g. SoC) and G01R31/392 (arrangements for monitoring battery or accumulator variables , determining battery ageing or deterioration, e.g. state of health), H01M10/42 (Methods or arrangements for servicing or maintenance of secondary cells or secondary half-cells), and H01M10/54 (reclaiming serviceable parts of waste accumulators), and B60L58/10 (Methods or circuit arrangements for monitoring or controlling batteries or fuel cells, specially adapted for electric vehicles, for monitoring or controlling batteries), B60L58/18 (responding to battery ageing, e.g. to the number of charging cycles or the state of health).




Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the claimed process can be practiced by a materially different apparatus or by hand. The apparatus of Claim 23 requires only circuitry, a database, and a controller. The method of Claim 1 requires a variety of steps, none of which require the circuitry or controller of Claim 23. In addition, the steps claimed can be performed by hand with a general purpose computer and simple voltmeter, including the steps of: (i) removing the battery pack, (ii) performing battery tests with a battery tester, (iii)obtaining a plurality of replacement batteries (iv) performing battery tests with a battery tester on at least some of the replacement batteries (v) obtaining a test result and storing the test result in a database (vi) retrieving the battery test result from the database (vii) retrieving a selection criteria (viii) identifying replacement batteries and (ix) and refurbishing the battery pack with identified replacement batteries.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Separate text and classification searches in addition to separate considerations of double patenting, 35 U.S.C. 112, and other patentability issues constitute a serious search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Mr. Judson Champlin on March 2, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729